 9319 NLRB No. 3PAPER MART1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent has requested oral argument. This request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.In sec. II,D, par. 7, the judge stated that Supervisor PatrickBriefman prepared an Employee Warning Report dated July 24,
when in fact the warning was dated August 24. This error does not
affect the outcome of the case.2All dates are in 1993 unless otherwise indicated.Frick Paper Company, d/b/a Paper Mart and DavidR. Torres. Case 21±CA±29598September 20, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn January 20, 1995, Administrative Law JudgeDavid G. Heilbrun issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed cross-exceptions, a sup-
porting brief, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.1. The judge dismissed complaint allegations thatthe Respondent violated Section 8(a)(1) by soliciting
an employee's resignation because he had engaged in
union activities and by threatening an employee withdischarge if he solicited employee support for the
Union. The General Counsel has excepted to these
findings. We find merit in the General Counsel's ex-
ceptions.On August 6, 1993,2the Respondent was advised byseveral employees that David Torres was talking to
employees about the benefits of unionization and solic-
iting union authorization cards at work. Employees
also advised the Respondent that Torres was having an
organizational meeting at his home on August 7.On August 9 the Respondent held two meetingswith Torres regarding his soliciting and issued a writ-
ten warning threatening him with discharge if he con-
tinued soliciting. The judge found that the written
warning violated Section 8(a)(3).At the first meeting with Torres, Respondent's presi-dent, Marianna Seward, told Torres that she was very
concerned that there had been some complaints fromemployees ``in connection with union organization''and that he should not solicit employees on company
time or company premises. Seward asked Torres if he
was unhappy with Paper Mart, and Torres replied that
he was happy working there. Seward then asked Torres
why he was trying to promote the Union if he liked
working there. Torres did not respond. Seward advised
Torres that if he was not happy he could seek employ-
ment elsewhere, and that the Respondent would help
with the ``transition out.'' Seward reminded Torres of
several personal favors he had received from the Re-
spondent and stated that these opportunities would be
taken away in a union environment. Torres was
warned that continued solicitation ``would result in
further disciplinary actions, up to and including termi-
nation.''We find, in the context of the discussion about hissoliciting for the Union, that telling Torres he should
seek employment elsewhere if he was not happy work-
ing for the Respondent implies that Torres' union ac-
tivities were incompatible with continued employment.
We find these statements to be implicit threats of dis-
charge. See Stoody Co., 312 NLRB 1175, 1181 (1993).The Respondent also told Torres that continued solici-
tation for the Union ``would result in further discipli-
nary actions, up to and including termination.'' This
statement constitutes a threat that interferes with em-
ployees' Section 7 rights, in violation of Section
8(a)(1).2. The judge dismissed the complaint allegation thatthe Respondent violated Section 8(a)(3) when it dis-
charged Torres on August 30. Although the judge
found that the General Counsel ``more than suffi-
ciently'' established a prima facie case of discrimina-
tion, he concluded that the Respondent discharged
Torres because it believed he had stolen confidential
information. We agree with the General Counsel's ex-
ception to this finding.As mentioned above, on August 9 the Respondentmet with Torres twice regarding his soliciting for the
Union. During these meetings, the Respondent com-
mitted several unfair labor practices, including threat-
ening Torres with discharge and issuing a discrimina-
tory warning.Torres continued to solicit for the Union. On August30 the Respondent again met with Torres to discharge
him. Seward informed Torres that the Company knew
about the union activity and that she was sad he would
not cooperate with the Company. After reading a
lengthy termination notice, Seward asked Torres if he
had anything to say. Torres replied that he did not.The Respondent has a nondisclosure of wages policyand asks its employees not to disclose their wages to
anyone. Seward claims she decided to terminate Torres
on August 26 because she believed he had violated this
policy by improperly obtaining confidential wage in-VerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Rheault kept a personal note pad about all personnel matters, in-cluding information concerning pay raises. She sometimes carried
the note pad with her when she left the office and sometimes left
it on her desk.4The fact that the record does not disclose how Torres obtainedthe information does not mean we must find that he stole it if we
accept the judge's crediting of Meza's denial. As we noted, the
credibility finding means we must accept that Meza told the Re-
spondent she did not discuss her wage increase. That finding, how-
ever, does not necessarily mean that the Respondent's action based
on the information it obtained from Meza was reasonable.5The record does not support the judge's finding that Torres was``invited'' to explain himself in the termination interview. In fact,
Torres was asked if he had ``anything to say'' only after Seward
read to him the two-page termination notice.6Although the Respondent claims that Torres continued to harassemployees after August 9, we need not decide whether the purported
harassment alone justified termination. Seward testified that if Torres
had not given out confidential wage information to other employees,
he would not have been discharged.formation and sharing that information with employ-ees. The Respondent reasoned as follows:·While soliciting support for the Union,Torres mentioned Accounting Supervisor Meza's
salary.·Meza denied informing anyone about herwage increase.·Seward observed Torres standing outsideHuman Resource Manager Rheault's office on
August 26.3·Because Meza denied discussing her salarywith anyone and because Seward observed Torres
outside the office of a manager who kept salary
records, Torres must have surreptitiously obtained
the wage information from Rheault's office.Nonetheless, Seward admitted that after she observedTorres standing outside Rheault's office, she entered
the office to investigate whether there were any con-
fidential documents on the desk or out in the open.
She found none.The judge found that the General Counsel presenteda prima facie case, but that the Respondent had shown
it ``would have discharged Torres for misuse of obvi-
ously confidential, and intrudingly acquired, informa-
tion ... even in the absence of protected union activi-

ties.'' We agree with the judge that the General Coun-
sel established a prima facie case, but we do not agree
that the Respondent has shown it would have dis-
charged Torres even in the absence of his protected ac-
tivity.The Respondent's reliance on Seward's observationof Torres standing outside Rheault's office on August
26 as evidence that Torres must have stolen the infor-
mation is more suggestive of fabrication than a reason-
able belief. That Seward immediately entered the of-
fice and found no confidential information in view fur-
ther weakens the Respondent's claim that it reasonably
believed Torres stole the information from Rheault's
office. In short, we do not believe it is reasonable to
infer from Torres' presence outside Rheault's office
that he entered the office, picked up Rheault's note
pad, and paged through it to find the wage informa-
tion.In arguing that Torres must have stolen the informa-tion, the Respondent emphasizes Meza's denial that
she discussed her wage increase with anyone. We ac-
cept that the judge's credibility finding means that
Meza told the Respondent she did not disclose her
wage increase to anyone. Rheault, however, admitted
that the Respondent is aware that employees reveal
their compensation to other employees. Further, theRespondent did not inquire of Torres how he obtainedthe information. Given the knowledge that employees
routinely breached the nondisclosure policy, we do not
believe it was reasonable for the Respondent to con-
clude, based on Meza's denial without seeking Torres'
explanation, that he obtained the wage information sur-
reptitiously.4Finally, we find that the Respondent's defense isfurther undermined by the fact that its treatment of
Torres deviated from past practice. In a previous in-
stance of suspected pilferage, the Respondent hired a
private investigator who observed the suspected em-
ployee taking merchandise from the warehouse to his
car. The Respondent discharged this employee based
on the investigator's report. Because the employee was
a friend of two other employees, the Respondent
initally suspected them. During questioning, one of the
friends denied involvement and was not terminated;
the other did not deny involvement and was termi-
nated.In the previous theft case, the Respondent hired aninvestigator to substantiate its suspicion before taking
any personnel action. In the instant case, the Respond-
ent conducted no investigation of its purported sus-
picion that Torres had stolen confidential information
before discharging him. Further, in the previous in-
stance where the Respondent had less conclusive
grounds for its suspicions, the Respondent interviewed
the employees before acting. In the instant case, we do
not believe the record supports the Respondent's claim
``that Torres was given an opportunity at the termi-
nation meeting to present his side of the story.'' Rath-
er, we find that the Respondent decided to discharge
Torres before meeting with him, that Torres learned
about this allegation for the first time at the August 30
meeting, and that the Respondent at that meeting sim-
ply informed Torres he was terminated.5Because the record does not show that the Respond-ent had a reasonable or honest belief that Torres stole
confidential wage information and because the Re-
spondent indicated that it would not have discharged
Torres had he not engaged in such conduct,6we findVerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
 11PAPER MART7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''that the Respondent did not meet its burden of show-ing that it would have terminated Torres absent his
protected activity. Accordingly, we conclude that
Torres was unlawfully discharged. Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.
1981), cert. denied 455 U.S. 989 (1982).AMENDEDCONCLUSIONSOF
LAWAdd the following as Conclusions of Law 6±8.``6. By threatening an employee with discharge if hesolicited employee support for the Union, the Respond-ent violated Section 8(a)(1) of the Act.``7. By soliciting an employee's resignation becausehe engaged in union activities and other protected con-
certed activities, the Respondent violated Section
8(a)(1) of the Act.``8. By discharging an employee because he assistedthe Union and engaged in protected concerted activi-
ties, the Respondent violated Section 8(a)(3) and (1) of
the Act.''AMENDEDREMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) and (3) of the Act, we shall order it to
cease and desist. We also shall order the Respondent
to offer David Torres immediate and full reinstatement
to his former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to
his seniority or any other rights or privileges pre-
viously enjoyed, and to make him whole for any loss
of earnings and other benefits suffered as a result of
the discrimination against him. Backpay shall be com-
puted in accordance with F.W. Woolworth Co.
, 90NLRB 289 (1950), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).We also shall order the Respondent to remove from
Torres' files any reference to the unlawful warning and
discharge. Finally, we shall order the Respondent to
rescind the no-solicitation rule, which the judge found
unlawful.ORDERThe National Labor Relations Board orders that theRespondent, Frick Paper Company, d/b/a Paper Mart,
City of Commerce, California, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Telling an employee that it will not allow theemployee to solicit support for the Union on company
time or company premises.(b) Threatening an employee with discharge if hesolicited employee support for the Union.(c) Soliciting an employee's resignation because heengaged in union activities and other protected con-
certed activities.(d) Reducing an overly broad no-solicitation rule towriting which could subject an employee to discipli-
nary action if he continued to solicit support for the
Union on company time or company premises.(e) Threatening an employee with discharge if he so-licited support for the Union, by issuing a written
warning to this effect.(f) Discharging an employee because he assisted theUnion and engaged in protected concerted activities.(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer David Torres immediate and full reinstate-ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges pre-
viously enjoyed, and make him whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against him in the manner set forth in
the amended remedy section of the decision.(b) Remove from its files any reference to the un-lawful warning and discharge of David Torres and no-
tify him in writing that this has been done and that the
warning and discharge will not be used against him in
any way.(c) Rescind the overly broad no-solicitation rulewhich could subject an employee to disciplinary action
if he solicited support for the Union on company time
or company premises.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) Post at its facilities in City of Commerce, Cali-fornia, copies of the attached notice marked ``Appen-
dix.''7Copies of the notice, on forms provided by theRegional Director for Region 21, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.VerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1I have set forth similar views in the context of Title VII of theCivil Rights Act of 1964. See William B. Gould IV, The SupremeCourt and Employment Discrimination Law in 1989: Judicial Re-
treat and Congressional Response, 64 Tul. L. Rev. 1485, 1502(1990); William B. Gould IV, The Law and Politics of Race: TheCivil Rights Act of 1991, 44 LAB. L.J. 323, 337 (1993). These viewswere specifically adopted by Congress in the Civil Rights Act of1991. Civil Rights Act of 1991, §107, 42 U.S.C.A. §2000e-2(m)

and §2000e-5(g)(2)(B) (West 1994).
I would not apply this mode of analysis for examining causalityin a pretext case. As the Supreme Court stated in TransportationManagement, 462 U.S. at 400 fn. 5, a pretext case involves ``the sit-uation in which the issue is whether either illegal or legal motives,
but not both, [are] the `true' motives behind the decision.'' In pretext
cases, there is no shifting of burdens. Once the administrative law
judge or the Board makes the credibility determination of which
story is the believable one, the inquiry is over.2I recognize that there is not, at present, a Board majority to over-rule the portions of Wright Line which are inconsistent with myview. Until there is such a Board majority, I will apply the WrightLine analysis. Further, having fully set forth my views, I do not in-tend to adopt the practice of citing this opinion in future cases. This
should not, however, be taken as indicating that I no longer adhere
to the view set forth above.CHAIRMANGOULD, concurring.I concur in my colleagues' findings and conclusionsin this case that a violation has been established under
the standards set forth in Wright Line. I write sepa-rately to set forth my view as to the appropriate mode
of analysis for examining causality in dual-motive
cases, such as this one, alleging unlawful discrimina-
tionÐthat is, the relationship between the employees'
protected activities and actions on the part of their em-
ployer which detrimentally affect their employment.Under Wright Line, once the General Counsel hasmet his burden of proving that protected union activity
was a substantial or motivating factor in an adverse ac-
tion taken by the employer against an employee, the
burden shifts to the employer to prove that the alleged
adverse action would have taken place even in the ab-
sence of the protected union activity. Wright Line, 251NLRB 1083, 1089 (1980), enfd. on other grounds 662
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982). If the employer is able to carry this burden, the
Board will find that the employer has not violated the
Act. The Supreme Court approved this approach in
NLRB v. Transportation Management Corp., 462 U.S.393, 403 (1983), where the Court held that the Board's
Wright Line shifting allocation of the burden of proofwas ``clearly reasonable.'' However, in TransportationManagement, the Supreme Court also stated that itwould have been ``plainly rational and acceptable'' for
the Board to construe the Act so ``that to establish an
unfair labor practice the General Counsel need show
by a preponderance of the evidence only that a dis-
charge is in any way motivated by a desire to frustrate
union activity.'' Id. at 398±399. Later, in that same
case, the Supreme Court stated it ``assume[d] that the
Board might have considered a showing by the em-
ployer that the adverse action would have occurred in
any event as not obviating a violation adjudication but
as going only to the permissible remedy, in which
event the burden of proof could surely have been put
on the employer.'' Id. at 402. Consistent with this Su-
preme Court analysis, I would find unlawful discrimi-
nation in any case in which the General Counsel
proves by a preponderance of evidence that an employ-
er's adverse action against an employee because of his
protected activity is based in whole or in part on
antiunion animus. Further, I would find that an em-
ployer's showing that the adverse action would haveoccurred in any event would go only to the remedyissued against the employer.1Thus, I would overrulethose portions of Wright Line that are inconsistent withthis view.Applying the above, I agree with the judge that herethe General Counsel has proven that protected activity
was a motivating factor in the discharge of David R.
Torres. That finding is sufficient to establish that Re-
spondent violated Section 8(a)(3) and (1) of the act
when it discharged Torres. I next turn to the remedy.
I agree with my colleagues, for the reasons they set
forth, that the Respondent did not establish that it
would have terminated Torres absent his protected ac-
tivity. Therefore, the Board's usual remedy, as pro-
vided for by my colleagues, is appropriate.2APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
tell our employees that we will notallow them to solicit support for the Union on com-
pany time or company premises.WEWILLNOT
threaten our employees with dis-charge if they solicit employee support for the Union.WEWILLNOT
solicit employees' resignations be-cause they engage in union activities and other pro-
tected concerted activities.VerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
 13PAPER MART1All dates and named months hereafter are in 1993 unless other-wise indicated.WEWILLNOT
reduce an overly broad no-solicitationrule to writing which could subject employees to dis-
ciplinary action if they continue to solicit support for
the Union on company time or company premises.WEWILLNOT
threaten our employees with dis-charge if they solicit support for the Union, by issuing
written warnings to this effect.WEWILLNOT
discharge our employees because theyassist the Union and engage in protected concerted ac-
tivities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer David Torres immediate and full re-instatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed, and WEWILL
make himwhole for any loss of earnings and other benefits suf-
fered as a result of our discrimination against him, less
any net interim earnings, plus interest.WEWILL
remove from our files any reference to theunlawful warning and discharge of David Torres and
notify him in writing that this has been done and that
the warning and discharge will not be used against him
in any way.WEWILL
rescind the overly broad no-solicitationrule which could subject our employees to disciplinary
action if they solicited support for the Union on com-
pany time or company premises.FRICKPAPERCOMPANYD
/B/APAPERMARTFrank M. Wagner, for the General Counsel.Teresa R. Tracy (Baker & Hostetler), of Los Angeles, Cali-fornia, for the Respondent.DECISIONSTATEMENTOFTHE
CASEDAVIDG. HEILBRUN, Administrative Law Judge. This casewas tried in Los Angeles, California, on March 3 and 18,
1994, then concluding on April 4, 1994. The charge was
filed by David R. Torres on August 31, 1993 (amended Oc-
tober 13, 1993),1and the complaint was issued October 14.There are independent issues as to whether Frick Paper Com-
pany, d/b/a Paper Mart (the Respondent), violated Section
8(a)(1) of the National Labor Relations Act by allegedly
threatening an employee and otherwise, however the primary
issue of the case is whether Respondent discharged David R.
Torres, after first issuing a written warning to him, because
of his concerted activity in assisting Bottlers, Beer Drivers,
Salesmen and Helpers, Brewers, Maltsters, Yeast Workers
and Clerical Employees, Local 896, International Brother-
hood of Teamsters, AFL±CIO (Teamsters or the Union), and
thus discriminated against him to discourage membership ina labor organization in violation of Section 8(a)(3) of theAct.On the entire record, including my observation of the de-meanor of witnesses, and after considering briefs filed by
General Counsel and Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a partnership with its office and place ofbusiness in City of Commerce, California, where it is en-
gaged in distribution of industrial packaging products. In the
conduct of such business operations, Respondent annually
derives gross revenues in excess of $500,000, while purchas-
ing and receiving goods and materials at its facility in excess
of $50,000 directly from points outside the State of Califor-
nia. Respondent admits and I find that it is an employer en-
gaged in commerce within the meaning of Section 2(6) and
(7) of the Act, and that the Union is a labor organization
within the meaning of Section 2(5).II. ALLEGEDUNFAIRLABORPRACTICES
A. OverviewIn mid-1993, Torres made contact with the Teamsters or-ganizer who would guide him in steps toward unionizing his
Employer. Torres was quickly identified within the work-
place as an in-house organizer, and then soon interviewed byofficials on the subject. Contemporaneously the Employer
came to harbor dissatisfaction with Torres, contrasting with
his uneventfully successful progress during 2 years of em-
ployment.A precipitating situation arose in which Respondent be-lieved that Torres' ostensibly tolerated organizing activity
was both adversely affecting his work, and had led to prohib-
ited leaks of information about the amount of pay various
employees earned. Additionally, those employer officials
closest to all interconnected happenings believed that Torres
had falsely denied being the revealer of confidentially held
wage scales. Torres was then discharged at a point when his
openly known union activities had been underway for about
a month.B. Evidence1. IntroductionTorres had been hired in July 1991 as a night-warehouserestocker. In March 1992, he went to day shift with a 50-
cent-per-hour pay increase, and in November of that year
was promoted to lead will call puller with a weekly $20 at-
tendance bonus attached to the change. A periodic written
performance evaluation in April 1992 by Router and later
Traffic Manager Larry Dickey rated Torres as confortably
above average for an employee at the time. The following
year Torres was comparably rated above average by then-As-
sistant Warehouse Manager Patrick Briefman.Respondent is a family enterprise and now a partnershipof five persons surnamed Frick. The business culture empha-
sizes successful growth from its founding 70 years ago, an
aversion to unionism, and management's intention to recog-
nize worthy employees, coupled with an expectation that ef-
ficient and loyal work would be shown in return. The writtenVerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
statement of company policy forbids unauthorized solicitation``on Company premises,'' phrased as ``circulation of peti-
tions, or passing out handbills.'' Respondent employs about
50 persons, with Marianna Seward as its president during
material times and Doreen Rheault, the manager of human
resources.2. The 8(a)(1) allegationsTorres interspersed an initial employee meeting at hishome on Saturday, August 7 with cautiously obtained Team-
sters authorization cards which he solicited at work. This on-
premises activity was promptly reported to management, fol-
lowing which Torres was called into a meeting with Seward,
Rheault, and Briefman on Monday, August 9, and issued a
written warning about soliciting employees and passing out
literature ``on company time or on the company premises.''
Torres testified that in the course of this meeting Seward
threatened to discharge him for soliciting other employees,
solicited his resignation from the Company, threatened to
close the facility if employees selected the Union, and inti-
mated that Torres' wife, also an employee there, would lose
her job under a Union because of her child care obligations.
The making of such utterances is denied by Seward and
Rheault, with some indirectness of expression, corroborates
that the utterances were not made. Additionally, however,
Respondent's officials piqued Torres about the need to turn
to a union in terms of his employment. Seward stated plainly
that his actions were like a personal affront, and Rheault,
with Seward's tacit condonation, scoldingly said that if he
was as happy working at Respondent as he professed that it
would not seem he would try ``to promote'' the Union.
These comments were cast in terms of three specific policy
objectives of importance to management; they being (a) an
intendedly enlightened problem solving policy, (b) an out-
placement assistance policy, and (c) a nonharassment policy
with open communication between involved persons as a
foundation. In this latter regard Rheault stated that employees
were complaining of Torres ``disrupting'' them at work, a
point of information that left him seemingly puzzled to learn.
The warning memorandum termed Torres an employee with
unresolved grievances who had gone to the Union with them,
however, upon prompting from Torres reference to the Union
was formally changed to the words ``different alternative.''3. The 8(a)(3) allegationsWhen company truckdrivers' potential hourly rate changeswere used by Torres to persuade fellow employees that
Teamsters representation would lead to better pay, the em-
ployer concluded that he had somehow obtained and released
confidential information. The leak also involved a reported
pay increase for the accounting supervisor, as told by Torres
to Accounts Payable Clerk Chris Jalteco. Respondent's offi-
cials had by then also received reports from several employ-
ees that Torres had been soliciting them to support or align
themselves with the Union, with the solicitation occurring
while they were actively engaged in the performance of work
duties. Furthermore, past observations by Seward of Torres'
unexplained presence near to or at the threshold of Rheault's
private office at times she was not there, lent support to a
growing belief by Respondent's officials that he had surrep-
titiously obtained confidential information concerning paychange discussions or commitments by and between Rheaultand company employees. Torres unconvincingly denied hav-
ing done so.On a combined number of reasons Torres was dischargedon August 30. The warning notice issued to Torres on Au-
gust 9 is alleged as a previous and associated violation of
Section 8(a)(3). The termination was carried out at a meeting
in Seward's office with Rheault and supervisors present. A
summarizing discharge memorandum recounted background
events and termed Torres ``disrupting [employees]'' so as to
make him a ``negative force within the organization'' and
because of ``pilfering confidential information ....''
C. CredibilityI discredit the testimony of Torres, whose statements wereoften fanciful and seemingly contrived. I credit the testimony
of Seward, Rheault, and Briefman, each of whom testified in
a particularly candid manner. I also credit Respondent's wit-
nesses Linda Alvarez, Jalteco, Rebecca Hernandez, and
Rosemary Martin. In further terms of credibility assessment
affecting accepted facts of a case, I was particularly im-
pressed with the authentic-seeming assertions of Monica
Meza, and fully credit her denial of being in any way a
source of divulging the pay increase assurances she had ne-
gotiated with Rheault for again temporarily assuming higher
duties of an accounting manager.D. DiscussionAs to paragraph 7 of the complaint, I have found no fac-tual support for its several allegations. Respecting paragraph
8 the doctrine of Our Way, Inc., 268 NLRB 394 (1983), isapplicable. Respondent's conduct enunciated an overly broad
union solicitation policy, which was presumptively invalid by
its prohibition of employees from engaging in union activi-
ties on their own time. Grimmway Farms, 314 NLRB 73(1994). Respondent's somewhat vague rule of its written
1989 company policy was unlawfully applied to Torres on
August 9, both by Rheault's verbal prohibitions and by the
memorandum she authored. There was a total absence of any
assurance to Torres that his union activities, to the extent en-
gaged in during nonworking time, could be carried out on
the Employer's premises. On this basis I find paragraphs
8(b), (c), and (d) are each supported with adequate proof that
an unlawful prohibition on employee rights to solicit for a
union was imposed. I do not, however, find comparable sup-
port as to paragraph 8(a), wherein General Counsel has al-
leged Rheault created the impression that Torres' union ac-
tivities were under surveillance by Respondent. The mere
conversational reference to an employer's awareness is not
tantamount to appearing to have spied in the manner this
area of Board doctrine requires. Neither the context or seri-
ousness of Rheault's remarks warrant a finding of violation
as to this branch of the case. Cf. M.K. Morse Co
., 302NLRB 924, 931 (1991). As to this allegation that an impres-
sion of surveillance had been created, I also note Page Avjet,Inc., 278 NLRB 444 (1986); and Asociacion Hospital delMaestro, 291 NLRB 198 (1988). These cases made the pointthat a human resources functionary's remark about having
heard about union activities ``falls short'' of an intimation
that they are under surveillance, and in the second instance
that a supervisor's mention of having ``received a report''VerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
 15PAPER MARTabout an employee having solicitated authorization cards dur-ing worktime was not unlawful. I believe the reasoning in
both instances is persuasive in the resolution of this com-parable issue here.Under Wright Line, 251 NLRB 1083 (1980), affd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982);
approved in NLRB v. Transportation Management Co., 462U.S. 393 (1993), General Counsel has the initial burden to
prove that union or other protected concerted activity was a
motivating factor in an employer's decision to take adverse
action against an employee. If General Counsel meets this
burden, the employer then has the burden to show it would
have taken the same action even in the absence of the pro-
tected activity. The Wright Line analysis is generated by thechief discharge allegation in paragraph 6 of the complaint.I find initially that General Counsel has met his burden ofshowing how protected union activity was a motivating fac-
tor in this Employer's actions. Respondent plainly associated
Torres' discharge with his protected activity while on com-
pany premises. There is no convincing record of progressive
discipline against Torres on grounds of inattention, failure to
maintain his work area, or unauthorized use of company tele-
phones. I find that the several warehouse meeting notes
placed in evidence are remote in time or nonspecific as to
Torres versus others of the crew. Additionally, a July 23
``Employee Warning Report'' prepared by Day Warehouse
Supervisor Mike Aitkens was only mildly critical of Torres
in contemplating his ``more constructive manner'' of task
fulfillment, but was also not presented to Torres who cor-
rectly claimed never to have seen it. What is shown, there-
fore, is a situation in which a relatively satisfactory employee
is discharged soon after commencing union activities, cou-
pled with evidence that officials of Respondent viewed such
activities with both personal and institutional dismay. Gen-
eral Counsel has more than sufficiently met a burden of
proof that protected union activity was a motivating factor in
the discharge of Torres.An analysis under Wright Line then turns to the questionof whether this employer has met its consequential burden of
proof that the termination would notwithstanding have taken
place. As a close question on the facts, and permissible infer-
ences that may be drawn from them, I believe Respondent
has met this burden of proof. At the outset it should be em-
phasized that Respondent's aversion to unionism is akin to
an 8(c) right of expressing views. This contrasts with more
determined and flagrant opposition by an employer to the
specter of unionism, a showing of which permits the factor
of animus to be inferred. While Torres was inappropriately
reined in soon after Respondent's officials learned about his
activity, this does not show that Respondent embarked on a
deliberate course of creating a pretext for his termination.By the credible testimony of certain rank-and-file wit-nesses it is shown how Torres repeatedly exploited his status
as principal in-house organizer for the Union. Alvarez, a
former employee and thus presumptively a more disinterested
witness, confirmed a memorandum of Rheault that as early
as August 6 Torres had telephoned her from a point within
the facility while she was actively engaged in her data proc-
essing duties. Her confirmation established both that the call
was to solicit support for the Union, and that Torres was
himself then in an apparent working time setting by reason
of calling from the UPS telephone located in a work area ofthe premises. In a second instance Alvarez had gone to the``will call'' area for a pickup of invoices, when Torres left
the forklift he had been routinely operating to approach her
and urge immediate support for the Union in attaining its or-
ganizing goals. A third occasion testified to by Alvarez oc-curred when she described Torres appearing at her desk as
his further ``hound[ing]'' of her about the Union, and with
his home address slipped in among business papers should
she be willing to attend an after hours meeting.This pattern of conduct in fulfilling Torres' efforts con-cerning the Union was also shown from the credible testi-
mony of Hernandez. She is employed as Respondent's UPS
shipping clerk, and described being repeatedly interrupted by
Torres as she worked. These interruptions were on practically
a daily basis to seek support for the Union. As to her obser-
vations of Torres' diligence regarding his own job, Hernan-
dez also credibly testified that on two occasions in mid-1993
he ignored customer needs while engaged in personal tele-
phoning or simply sitting in delay of what needed to be
done.As the month of August passed several factors turned theessence of what was affecting Torres away from his being
little more than an annoyance in terms of protected union ac-
tivities to suddenly becoming a person of diminished work
attitude and one rather slyly bent on undermining his Em-
ployer's legitimate interests. Respondent continued to accord
him attentions however, as when on August 13, Rheault lis-
tened concernedly to his report of ill treatment by fellow em-
ployee Ruben Herrera. This tends to show that Respondent
had normal inclination to retain Torres, and invites the infer-
ence that it was only later discovered conduct which actually
caused Respondent to act as it did. Significantly an Em-
ployee Warning Report dated July 24 and prepared by
Briefman recorded a plain instance of attempted deception by
Torres in regard to work attendance. Not only was this warn-
ing one that cautioned about a future termination, but it was
also acknowledged in writing by Torres.The most prominent evidence in establishing Respondent'smeeting of its requisite burden of proof is the reasoning
process used by Seward as she reflected on what she had
seen as Torres repeatedly loitered near to where Rheault had
unprotected notes of her wage change plans with employees.
When Meza denied, as I find to be credibly true, that she
had released any information about her own intended pay
change, this left Respondent free to assume the leak was in-
tentionally given by Torres. Jalteco had also reported him to
have divulged wage change information regarding truck-
drivers, and Respondent considers that an infraction warrant-
ing termination. Respondent invited Torres to explain himself
in the termination interview, but he declined to give any re-
sponses that might have given the Employer cause in the
course of its action. As Briefman candidly conceded, job per-
formance was not a factor in Respondent's decision to dis-
charge, however the confidentiality standards expected of
company employees were too fully understood, and, more
importantly, Torres could only have acquired the information
for dissemination by unacceptably clandestine means. Gen-
eral Counsel cites Automatic Screw Products Co., 306 NLRB1072 (1992), and related cases in arguing that prohibiting
discussion by employees about earnings violated Section
8(a)(1), and that axiomatically discharge of an employee for
violating an unlawful rule is itself an unfair labor practice.VerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
However here Respondent has only sought employee co-operation among employees in not discussing their own earn-ings; moreover the policy was not the grounds for the infrac-
tion which it viewed Torres to have committed. I conclude
from the above that Respondent would have discharged
Torres for misuse of obviously confidential, and intrudingly
acquired, information, and that this action would have been
taken even in the absence of protected union activities. Nota-
bly, too, the Board has held that even where an employer has
relied on an invalid rule in undertaking discharge of an em-
ployee, this does not necessarily affect the shifting burden of
proof analysis required under Wright Line. See MTD Prod-ucts, 310 NLRB 733 (1993). On this basis I do not find the8(a)(3) allegation regarding Torres' discharge to be supported
from the evidence.CONCLUSIONSOF
LAW1. Frick Paper Company, d/b/a Paper Mart is an employerengaged in commerce within the meaning of Section 2(6)
and (7) of the Act.2. Bottlers, Beer Drivers, Salesmen and Helpers, Brewers,Maltsters, Yeast Workers and Clerical Employees, Local 896,
International Brotherhood of Teamsters, AFL±CIO is a labor
organization within the meaning of Section 2(5) of the Act.3. By telling an employee that it would not allow the em-ployee to solicit support for the Union on company time or
company premises, Respondent violated Section 8(a)(1) of
the Act.4. By threatening an employee with discharge if he solic-ited employee support for the Union, and by the issuance of
a written memorandum to this effect, Respondent violated
Section 8(a)(1) and (3) of the Act.5. By reducing an overly broad no solicitation rule to writ-ing, which could subject an employee to discipline, Respond-
ent violated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.In the fashioning of required affirmative action, I shallorder Respondent to post an appropriate notice, but shall notorder it to rescind the written warning notice to Torres be-
cause I have found his subsequent discharge from employ-
ment not to be unlawful.[Recommended Order omitted from publication.]VerDate 12-JAN-9914:53 Jul 27, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\3193apps04PsN: apps04
